        Case 2:20-cv-00680-JMG Document 15-2 Filed 03/16/20 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


HOWARD C. LAPENSOHN and JILL                         Civil Action
ABRAMS LAPENSOHN,
                                                     No.: 20-cv-680-JHS
                              Plaintiffs,
                v.

HUDSON CITY SAVINGS BANK and
ASSURANT GLOBAL P&C CLAIMS and
PARKER IBRAHIM & BERG,

                              Defendants.

  DECLARATION OF JAMES P. BERG, ESQ. IN SUPPORT OF THE MOTION FOR
   SANCTIONS FILED BY DEFENDANTS HUDSON CITY SAVINGS BANK AND
                      PARKER IBRAHIM & BERG

       James P. Berg, Esq., an attorney duly licensed to practice law in the Commonwealth of

Pennsylvania, declares and affirms under penalty of perjury as follows to the best of his

knowledge information and belief:

       1.     I am partner with the law firm of Parker Ibrahim & Berg LLP, attorneys for

defendants M&T Bank successor by merger to Hudson City Savings s/h/a “Hudson City Savings

Bank” and Parker Ibrahim & Berg LLP s/h/a “Parker Ibrahim & Berg” (together, “Moving

Defendants”) in the above-captioned action. I submit this declaration in support of Moving

Defendants’ Motion for Sanctions filed against Plaintiffs Howard C. Lapensohn and Jill Abrams

Lapensohn pursuant to Federal Rule of Civil Procedure 11 (the “Motion”).

       2.     Attached hereto as composite Exhibit 1, are true and correct copies of the

foreclosure docket and complaint (without exhibits) in the foreclosure action captioned Hudson

City Savings Bank v. Howard C. Lapensohn, et al., at Case Number 2014-27824-0 in the

Montgomery County Court of Common Pleas.
        Case 2:20-cv-00680-JMG Document 15-2 Filed 03/16/20 Page 2 of 3




       3.      Attached hereto as composite Exhibit 2 are true and correct copies of the docket

and complaint in the ejectment action filed as M&T Bank v. Howard C. Lapensohn, et al., at

Case Number 2018-12809 in the Montgomery County Court of Common Pleas.

       4.      Attached hereto as Exhibit 3 is a true and correct copy of the Superior Court’s

October 15, 2019 Order denying the Emergency Motion for Stay of Eviction Pending Appeal

filed by Plaintiffs in the appeal captioned M&T Bank v. Howard C., Lapensohn, et al, and

docketed at No.: 2608 EDA 2019 in the Superior Court of Pennsylvania, Eastern District.

       5.      Attached hereto as composite Exhibit 4 are true and correct copies of the federal

docket and complaint in the civil action filed as Howard C. Lapensohn, et al., vs. Hudson City

Savings Bank, et al. at Docket Number 2:19-cv-04576 in the United States District Court for the

Eastern District of Pennsylvania.

       6.      Attached hereto as Exhibit 5 is a true and correct copy of the Rule 11 Letter sent

by Moving Defendants to Plaintiffs on February 20, 2020.

       7.      Attached hereto as composite Exhibit 6 are true and correct copies of the: (1)

September 13, 2019 Order filed in Lisa Hood, et al. v. Victoria Crossing Townshouse

Association, et. al, at Docket No. 18-12259 in the United States District Court for the District of

New Jersey enjoying Plaintiffs’ counsel from future filings which “pertain[] to or reference[] any

prior foreclosure action” without prior Court authorization; (2) October 30, 2019 Order filed in

Charmaine Wright v. JPMorgan Chase Bank, National Association, et al., at Docket No. 18-

8311 in the United States District Court for the District of New Jersey (the “Wright Action”)

issuing monetary sanctions against Plaintiffs’ counsel for asserting “non-cognizable claims”,

formally reprimanding Plaintiffs’ counsel for “failure to conform with this Court’s expectations

for professionalism and practice”, and ordering Plaintiffs’ counsel to complete a seminar “which
        Case 2:20-cv-00680-JMG Document 15-2 Filed 03/16/20 Page 3 of 3




discusses the standards for attorney conduct under Fed. R. Civ. Pro. 11(c)-(b)”; and (3) February

14, 2020 Order filed in the Wright Action regarding Plaintiffs’ counsel’s failure to comply with

the Court’s October 30, 2019 Order.

       8.      To date, M&T Defendants have received no response to their Rule 11 Letter nor

has the Complaint been withdrawn.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of the

United States of America that the foregoing is true and correct.



                                                    PARKER IBRAHIM & BERG LLP

Executed on: March 16, 2020                          /s/ James P. Berg
                                                     James P. Berg, Esq.
                                                     PARKER IBRAHIM & BERG LLP
                                                     270 Davidson Avenue, 5th Floor
                                                     Somerset, New Jersey 08873
                                                     Telephone: (908) 725-9700
                                                     Fax: (908) 333-6230
                                                     james.berg@piblaw.com

                                                     Attorneys for Defendants,
                                                     M&T Bank successor by merger to Hudson
                                                     City Savings s/h/a “Hudson City Savings
                                                     Bank” and Parker Ibrahim & Berg LLP s/h/a
                                                     “Parker Ibrahim & Berg”
